Citation Nr: 1010563	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  05-16 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable disability rating for peripheral 
neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which granted service connection for 
bilateral leg diabetic peripheral neuropathy; a separate 
evaluation was not assigned for this disability as it was 
considered in the overall evaluation of the Veteran's 
service-connected diabetes mellitus.

In a July 2007 Board decision, a rating in excess of 20 
percent for diabetes mellitus, Type II, to include 
retinopathy and peripheral neuropathy of the bilateral lower 
extremities was denied.  In this decision, the Board, in 
pertinent part, denied separate compensable ratings for the 
Veteran's bilateral lower extremity peripheral neuropathy.  

Following an appeal to the Unites States Court of Appeals for 
Veterans Claims (Court), the Court vacated the Board's July 
2007 decision with regard to the part of that decision that 
denied a separate compensable rating for peripheral 
neuropathy of the bilateral lower extremities, in a July 2009 
Memorandum Decision; the remainder of the Board's July 2007 
decision was affirmed.  That issue was remanded to the Board 
for further proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran filed an original service connection claim for 
diabetes mellitus, Type II, in February 2001.  That claim was 
denied in a May 2002 rating decision due to the lack of a 
current diagnosis.  Following the submission of medical 
documentation, the Veteran's claim was granted at 20 percent 
disabling in January 2003, effective as of his original 
filing date of February 8, 2001.

In May 2003, the Veteran submitted a claim for an increased 
rating for his then-service-connected diabetes mellitus, Type 
II, as well as additional claims for diabetic retinopathy and 
peripheral neuropathy of bilateral lower extremities, both 
secondary to the Veteran's diabetes.  

A VA nerve conduction study from July 2003 revealed 
"electrophysiological evidence consistent with peripheral 
motor neuropathy."  The examiner noted problems with 
swelling in the Veteran's right leg and calf pain from 
November 2002.    During the examination, no edema was noted, 
and the Veteran had positive sensation in all extremities 
with vibration with the monofilament to touch.  He had pedal 
pulses that were 2+, and deep tendon reflexes were 2+/4 in 
the upper and lower extremities.  Muscle strength was 5/5 in 
the upper and lower extremities.  The Veteran walked with a 
normal gait without a limp.  See VA examination, July 2003.

In January 2004, a VA examiner stated, "The EMG/NCS is 
consistent with peripheral neuropathy.  It is at least as 
likely as not that the Veterans' diabetes type II is directly 
related to his peripheral neuropathy."  Subsequently, the 
Veteran's claim for service connection for diabetic bilateral 
peripheral neuropathy of the lower extremities was granted 
via a January 2004 rating decision.  However, a non-
compensable rating was assigned, as the RO concluded that 
evidence of incomplete paralysis below the knee did not 
exist.  The new condition was included within the previously 
service-connected disability of diabetes mellitus, Type II.  
As such, the Veteran's 20 percent disability rating was 
continued.

The Veteran's representative had argued that the Veteran 
should be awarded a separate, compensable disability rating 
for peripheral neuropathy of the bilateral lower extremities.  
See Appellant's Brief of April 2007.  However, in the Board's 
prior decision, the Board found that the record did not 
contain clinical documentation of symptomatology compatible 
with mild incomplete paralysis of the sciatic nerve.  
Therefore, a separate, compensable rating was not awarded by 
the Board in the July 2007 decision.  In support of that 
decision, the Board noted that, among other factors, the 
Veteran had positive sensation in all extremities.  See Board 
decision, July 2007, p. 10.

On appeal to the Court, the Veteran argued that the 
"positive" sensation indicated that sensory deficits did, 
in fact, exist.  According the Court, the Board did not 
adequately discuss the significance of the Veteran's 
"positive" results.  The Court further noted that, without 
medical expertise, it was unable to base a determination as 
to whether "positive" results weighed for or against the 
Veteran's claim.    See Order, p. 3.  The Court also held 
that the Board failed to discuss guidance, provided in VA's 
rating schedule, with regard to paralysis of the peripheral 
nerves.  According to the Court, the term incomplete 
paralysis indicates a degree of lost or impaired function, 
substantially less than complete paralysis.  When the 
involvement is wholly sensory, the rating should be for mild 
incomplete paralysis (or, at most, moderate).  See Order, p. 
4; see also 38 C.F.R. § 4.12a (2009).  

The Veteran's record does not contain additional, pertinent 
medical evidence with regard to peripheral neuropathy of the 
bilateral lower extremities.  Therefore, the most recent VA 
neurological examination was conducted in 2003.  The "duty 
to assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

On remand, the Veteran should be afforded an additional VA 
neurological examination to ascertain the current nature and 
extent of any neurological residuals of his currently 
service-connected diabetes mellitus, Type II, to include 
peripheral neuropathy of the bilateral lower extremities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded a VA 
neurological examination in order to 
ascertain the current nature and extent of 
any neurological residuals of his 
currently service-connected diabetes 
mellitus, Type II, to include peripheral 
neuropathy of the bilateral lower 
extremities.  The report of examination 
should include the complete rationale for 
all opinions expressed and the examiner 
should describe the nature and extent of 
any peripheral neuropathy.  The claims 
folder must be made available to the 
examiner for review, and the examiner must 
indicate whether such a review was 
performed.  

2.  Following all development as may be 
indicated by any response received as a 
consequence of the action taken in the 
paragraph above, the claim should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, 
the appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


